 

Exhibit 10.6

SECOND AMENDMENT

TO

SUBURBAN PROPANE RETIREMENT SAVINGS & INVESTMENT PLAN

Pursuant to Article XI of the Suburban Propane Retirement Savings & Investment
Plan effective January 1, 2013, said Plan is amended, effective as of January 1,
2016, as follows:

 

FIRST:

Article II of the Plan is restated in its entirety, as attached hereto.

 

SECOND:

In all other respects, the Plan is ratified and approved.

IN WITNESS WHEREOF, the duly authorized Members of the Benefits Administration
Committee have adopted this amendment this 1st day of February, 2016.

 

 

 

 

Michael Kuglin

 

Steven C. Boyd

 

 

 

 

 

 

 

 

 

A. Davin D’Ambrosio

 

Sandra N. Zwickel

 

 

 

 

 

 

 

 

 

Mark Wienberg

 

 

 

 

 



--------------------------------------------------------------------------------

 

ARTICLE II ‑ PARTICIPATION

2.01 Date of Participation:  Each Eligible Employee shall become a Participant
in the Plan as of his Employment Commencement Date.  On, or as soon as
administratively feasible after, his Date of Participation, the Participant
shall complete a salary deferral agreement (unless deemed to have made an
election pursuant to Section 3.14), make an investment election as provided in
Section 4.04, and designate a Beneficiary.  Each current Participant in the Plan
shall remain a Participant.  

Each Eligible Employee who was employed by Inergy Propane, LLC or Inergy Sales &
Service, Inc. immediately prior to the closing of the transaction contemplated
by the Contribution Agreement by and among Inergy, L.P.,  Inergy GP, LLC, Inergy
Sales & Service, Inc. and Suburban Propane Partners, L.P. dated April 25, 2012,
shall become a Participant as of such closing date; each Eligible Employee who
was employed by Inergy Propane, LLC or Inergy Sales & Service, Inc. but was on
an approved leave of absence as of such closing date shall become a Participant
as of the date on which he or she returns from such leave, provided that the
return occurs within six months after the leave of absence commenced.

2.02 Leaves of Absence:

(a)Temporary Absence:  A temporary break in the continuity of employment for
approved leave of absence, temporary lay-off or service on jury duty shall not
be considered to be a termination of employment or result in a One-Year Break in
Service, provided that the absence does not exceed 12 months and provided that
the Participant returns to his employment with the Employer after such
absence.  If the Participant does not return to active employment with the
Employer after such absence, the Participant shall be deemed to have terminated
his employment as of the date the approved absence ends.

(b)Qualified Military Service: A leave of absence for Qualified Military Service
shall not be deemed to be a termination of employment and shall not result in a
One Year Break in Service, provided that (i) the Participant returns to his
employment with the Employer within 14 days of completion of the Qualified
Military Service, if the leave of absence was less than 181 days in duration,
within 90 days of completion of the Qualified Military Service, if the leave of
absence was more than 180 days in duration, or within such other time period as
may be provided by law, (ii) as to any such leave of absence which was more than
30 days in duration, the Participant furnishes proof of his Qualified Military
Service upon request by the Employer, and (iii) the cumulative length of the
leave of absence and all prior absences from employment with the Employer
because of uniformed service obligations does not exceed 5 years, unless
otherwise required by law.  If the Participant does not return to active
employment with the Employer within the required period, he shall be deemed to
have terminated employment at the time his leave of absence commenced.  If the
Participant returns to active employment with the Employer within the required
period, the Employer shall allocate to the Participant’s account the amount of
any missed Employer contributions, but no forfeitures or earnings, to which the
Participant is entitled based upon the Participant’s Compensation, as defined in
Section 1.04, during that period of absence.  For purposes of the limitations
imposed by Code Section 415, as

II-1



--------------------------------------------------------------------------------

 

referenced in Appendix I, any contribution which is allocated to the account of
the Participant, as provided herein, shall be counted only for the Limitation
Year to which such contribution relates.

2.03 Participation After One Year Break in Service:

(a)In the event an Eligible Employee incurs a One Year Break in Service prior to
becoming a Participant, he shall be treated thereafter as a new Employee for
purposes of participation under Section 2.01.

(b)In the event a Participant incurs a One Year Break in Service, he shall
resume participation in this Plan as of his Employment Commencement Date
following the One Year Break in Service.

2.04 Employees Ineligible for Participation:  Notwithstanding any provision in
this Article to the contrary, and unless expressly agreed otherwise, no Employee
who is a member of a unit of Employees covered by a collective bargaining
agreement between employee representatives and one or more employers shall be
eligible for participation in this Plan, provided that there is evidence that
retirement benefits were the subject of good faith bargaining between employee
representatives and such employer or employers.  In addition, Leased Employees
shall be ineligible for participation in the Plan.

Individuals who become Employees as a result of an asset or stock acquisition,
merger, or similar transaction involving a change in the employer of the
employees of a trade or business shall not be eligible for participation in the
Plan until the first day of the Plan Year beginning after the effective date of
the transaction unless otherwise provided in the transactional documents and/or
confirmed by resolution of the Benefits Administration Committee as Plan
Administrator.    




II-2

 



--------------------------------------------------------------------------------

 

2.05 Change in Eligibility Status:

(a) In the event that an Employee who has been ineligible for participation
under Section 2.04 subsequently becomes eligible by reason of a change in status
to a category of employment eligible for participation, he shall commence
participation as of the date of the change in his status, provided that he has
satisfied the conditions of Section 2.01.  If, as of the date of the change in
his status, he has not satisfied the conditions of Section 2.01, his
participation shall commence as of his Date of Participation, as defined in
Sections 1.05 and 2.01.

(b) In the event a Participant becomes ineligible for continued participation by
reason of a change in status to a category of employment ineligible for
participation, except as provided in Section 2.05(c) below, he shall cease to be
an Eligible Employee as of the date immediately preceding his change in status
and shall remain a Participant in this Plan only to the extent that, and for so
long as, an account balance is maintained in the Plan for his benefit.  

(c) Under this Section, it is contemplated that an Employee’s status may change
in the course of a particular Plan Year.  To the extent that the Employee
remains a Participant eligible to share in any Employer contribution for such
year, in accordance with provisions of Section 4.01, all Hours of Service shall
be aggregated, and all wages and other compensation shall be apportioned, such
that the individual neither shall be deprived of any benefit nor receive a
duplication of benefits.

(d) Upon a change to ineligible status by any Participant hereunder, that
Employee’s accounts shall remain within the Trust.  The Employee’s accounts
shall be credited or charged, as the case may be, with gains and losses, as
provided in Section 4.03, until such time as the Employee becomes entitled to
benefits in accordance with the provisions of Article V.

2.06 Reclassification of Independent Contractor:  In the event an individual,
who has been ineligible for participation in this Plan by virtue of having been
classified by the Employer as an independent contractor, shall be reclassified,
by the Employer or otherwise, as an Employee, such individual shall become a
Participant in the Plan, following such reclassification,  in accordance with
the provisions of Section 2.01, unless such Employee shall be ineligible for
participation, in accordance with the provisions of Section 2.04.  In no event,
however, shall such an Employee become a Participant in the Plan prior to the
date on which he is reclassified as an Employee, notwithstanding any retroactive
effect of such reclassification.

 

II-3

 

